Title: Charles Adams to Abigail Adams, 24 June 1792
From: Adams, Charles
To: Adams, Abigail


My dear Mamma
New York June 24th 179
I have put off writing to you from post to post in hopes of hearing from some of the family that my father and yourself were well arrived and settled at Braintree, till at last I am quite tired of going to the Post office in fruitless search of letters. I have several times written to Pappa and in part informed him of the important struggle at present existing in this State. I have intended to have been much more particular and to have requested his opinion of several questions which are now debating with much warmth amongst us. but I dare not give myself up too much to politicks. My examination will take place next month and I am anxious to appear to advantage at that period. I never felt so strongly the want of a conversation with him. Just about to set out in life and at a period when I find it will be impossible to remain neuter upon the various subjects which are agitating I wish him to fix principles or eradicate prejudices which I find I am imbibing My journey to Albany will lead me into some expence which cannot be avoided the fees of Court upon my admission, and a few books I could wish to purchase will call for a replenishment of my funds. I shall open an office in August as soon as I return from my examination I have not as yet fixed upon a Situation. My dear Brother John owes me a letter or two I could wish him if he has not imbibed too many tontine notions, to make me prompt payment. I heard from Thomas last week he was very well and writes in good spirits. We expect the May Packet daily, If we hear of Col Smiths arrival by her I shall immediately inform you. The Baron set out last week for Steuben quite dissappointed at the unexpected decision of the Canvassers He says he will go up among his Yankees for there are no other honest people left in the world. Please to present my love and respects to all friends and beleive me my dear Mamma your dutiful son
Charles Adams
